Exhibit 10.F
FIRST AMENDED AND RESTATED
LIMITED LIABILITY COMPANY AGREEMENT
OF
SOUTHERN NATURAL GAS COMPANY, L.L.C.
A DELAWARE LIMITED LIABILITY COMPANY
PREAMBLE
     This FIRST AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT of
Southern Natural Gas Company, L.L.C. (the “Company”) is entered into effective
as of the 1st day of August, 2011, by El Paso Pipeline Partners Operating
Company, L.L.C. (the “Member”).
     WHEREAS, the Company was formed as a limited liability company under the
Act (as hereinafter defined) pursuant to the filing of the Certificate of
Formation (as hereinafter defined) on August 1, 2011, and the execution of that
certain Agreement of Limited Liability Company dated as of August 1, 2011, by
EPPP CIG GP Holdings, L.L.C., a Delaware limited liability company and EPPP SNG
GP Holdings, L.L.C. (the “Original Agreement”);
     WHEREAS, on August 1, 2011, EPPP CIG GP Holdings, L.L.C. distributed its
membership interest in the Company to the Member;
     WHEREAS, on August 1, 2011, EPPP SNG GP Holdings, L.L.C. merged into the
Member; and
     WHEREAS, the Member desires that the Original Agreement be amended and
restated in its entirety, and that the Company continue on the terms set forth
in this Agreement.
ARTICLE I
DEFINITIONS AND TERMS
     SECTION 1.01. Definitions Unless the context otherwise requires, the
following terms shall have the following meanings for the purposes of this
Agreement:
          “Act” means the Delaware Limited Liability Company Act, 6 Del C. §§
18-101, et seq., as amended from time to time (or any corresponding provisions
of succeeding law).





--------------------------------------------------------------------------------



 



          “Agreement” means this Limited Liability Company Agreement, as the
same may be amended from time to time.
          “Capital Contribution” means a capital contribution made by the Member
pursuant to Section 3.01 or 3.02.
          “Certificate of Formation” means the Certificate of Formation filed
with the Secretary of State of the State of Delaware on August, 2011, to form
the Company pursuant to the Act, as originally executed by Stacy J. James (as an
authorized person within the meaning of the Act) and as amended, modified,
supplemented or restated from time to time, as the context requires.
          “Company” means the limited liability company formed pursuant to this
Agreement.
          “Distributable Cash” means cash (in U.S. dollars) of the Company that
the Member determines is available for distribution.
          “Interest” means the ownership interest in the Company at any time,
including the right of the Member to any and all benefits to which the Member
may be entitled as provided in this Agreement, together with the obligations of
the Member to comply with all the terms and provisions of this Agreement.
          “Member” means El Paso Pipeline Partners Operating Company, L.L.C.,
and any other member or members admitted to the Company in accordance with this
Agreement or any amendment or restatement hereof.
          “Person” has the meaning set forth in the Act.
     SECTION 1.02. Terms Generally. The definitions in Section 1.01 shall apply
equally to both the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. All references herein to Articles, Sections and
Exhibits shall be deemed to be references to Articles and Sections of, and
Exhibits to, this Agreement unless the context shall otherwise require. The
words “include”, “includes” and “including” shall be deemed to be followed by
the phrase “without limitation.”
ARTICLE II
FORMATION
     SECTION 2.01. Name. The name of the Company shall be as set forth in the
Preamble hereof. All business of the Company shall be conducted under such name
and title to all property, real, personal, or mixed, owned by or leased to the
Company shall be

2



--------------------------------------------------------------------------------



 



held in such name. Notwithstanding the preceding sentence, the Member may change
the name of the Company or adopt such trade or fictitious names as it may
determine.
     SECTION 2.02. Term. The term of the Company commenced on the date of filing
of the Certificate of Formation of the Company in the Office of the Secretary of
State of Delaware (the “Effective Date”). The term of the Company shall continue
until terminated as provided in Article VIII hereof.
     SECTION 2.03. Principal Place of Business. The principal place of business
of the Company shall be located at 1001 Louisiana, Houston, Texas 77002. The
Member may establish other offices at other locations.
     SECTION 2.04. Agent for Service of Process. The Corporation Trust Company
shall be the registered agent of the Company upon whom process against it may be
served. The address of such agent within the State of Delaware is: Corporation
Trust Center, 1209 Orange Street, City of Wilmington, County of New Castle,
Delaware 19801.
     SECTION 2.05. Purposes of the Company. The Company has been organized to
engage in any lawful act or activity for which a Delaware limited liability
company may be formed.
ARTICLE III
CAPITAL CONTRIBUTIONS
     SECTION 3.01. Capital Contribution. The Member may contribute cash or other
property to the Company as it shall decide, from time to time. The initial
contribution shall be one thousand dollars ($1,000), payable immediately.
     SECTION 3.02. Additional Capital Contributions. If at any time the Member
shall determine that additional funds or property are necessary or desirable to
meet the obligations or needs of the Company, the Member may make additional
Capital Contributions.
     SECTION 3.03. Limitation on Liability. The liability of the Member shall be
limited to its Interest in the Company, and the Member shall not have any
personal liability to contribute money to, or in respect of, the liabilities or
the obligations of the Company, except as set forth in the Act.
     SECTION 3.04. Withdrawal of Capital; Interest. The Member may not withdraw
capital or receive any distributions, except as specifically provided herein. No
interest shall be paid by the Company on any Capital Contributions.

3



--------------------------------------------------------------------------------



 



ARTICLE IV
DISTRIBUTIONS
     SECTION 4.01. Distributions. Except as otherwise provided in the Act, all
Distributable Cash of the Company shall be distributed to the Member, or
distributions in kind may be made to the Member at such times as the Member
shall determine.
ARTICLE V
BOOKS AND RECORDS
     SECTION 5.01. Books and Records. The Member shall keep or cause to be kept
complete and accurate books of account and records that shall reflect all
transactions and other matters and include all documents and other materials
with respect to the Company’s business that are usually entered into and
maintained by Persons engaged in similar businesses. All Company financial
statements shall be accurate in all material respects, shall fairly present the
financial position of the Company and the results of its operations and
Distributable Cash and transactions in its reserve accounts, and shall be
prepared in accordance with generally accepted accounting principles, subject,
in the case of quarterly statements, to year-end adjustments. The books of the
Company shall at all times be maintained at the principal office of the Company
or at such other location as the Member decides.
ARTICLE VI
MANAGEMENT OF THE COMPANY
     SECTION 6.01. Management. The management of the Company shall be under the
direction of the Member, who may, from time to time, designate one or more
persons to be officers of the Company, with such titles as the Member may
determine, including those positions set forth in Section 6.02.
     SECTION 6.02. Officers. Such of the following officers shall be elected as
the Member deems necessary or appropriate: a President, one or more Executive
Vice Presidents, one or more Senior Vice Presidents, one or more Vice
Presidents, a Secretary, a Treasurer, a Controller, one or more Assistant Vice
Presidents, Assistant Secretaries, Assistant Treasurers and Assistant
Controllers, and such other officers with such titles and powers and/or duties
as the Member shall from time to time determine. Officers may be designated for
particular areas of responsibility and simultaneously serve as officers of
subsidiaries or divisions. Any officer so elected may resign at any time upon
written notice to the Member. Such resignation shall take effect at the time
specified therein, and unless otherwise specified therein, no acceptance of such
resignation shall be necessary to make it effective. Any officer may be removed,
with or without cause, by the Member. Any such removal shall be without
prejudice to the contractual rights of such officer, if any, with the Company,
but the election or appointment of any officer shall not of itself create
contractual rights. Any number of offices may be held by the same person. Any
vacancy occurring in any office by death, resignation, removal or otherwise may
be filled

4



--------------------------------------------------------------------------------



 



for the unexpired portion of the term by the Member.
     (a) President. The President shall have general control of the business,
affairs, operations and property of the Company, subject to the supervision of
the Member. He may sign or execute, in the name of the Company, all deeds,
mortgages, bonds, contracts or other undertakings or instruments, except in
cases where the signing or execution thereof shall have been expressly delegated
by the Member to some other officer or agent of the Company. He shall have and
may exercise such powers and perform such duties as may be provided by law or as
are incident to the office of President of a company (as if the Company were a
Delaware corporation) and such other duties as are assigned from time to time by
the Member.
     (b) Vice Presidents. Each Executive Vice President, Senior Vice President,
Vice President and Assistant Vice President shall have such powers and perform
such duties as may be provided by law or as may from time to time be assigned to
him, either generally or in specific instances, by the Member or the President.
Any Executive Vice President or Senior Vice President may perform any of the
duties or exercise any of the powers of the President at the request of, or in
the absence or disability of, the President or otherwise as occasion may require
in the administration of the business and affairs of the Company.
     Each Executive Vice President, Senior Vice President, Vice President and
Assistant Vice President shall have authority to sign or execute all deeds,
mortgages, bonds, contracts or other instruments on behalf of the Company,
except in cases where the signing or execution thereof shall have been expressly
delegated by the Member to some other officer or agent of the Company.
     (c) Secretary. The Secretary shall keep the records of the Company, in
books provided for the purpose; he shall be custodian of the seal or seals of
the Company; he shall see that the seal is affixed to all documents requiring
same, the execution of which, on behalf of the Company, under its seal, is duly
authorized, and when said seal is so affixed he may attest same; and, in
general, he shall perform all duties incident to the office of the secretary of
a company (as if the Company were a Delaware corporation), and such other duties
as from time to time may be assigned to him by the Member or the President or as
may be provided by law. Any Assistant Secretary may perform any of the duties or
exercise any of the powers of the Secretary at the request of, or in the absence
or disability of, the Secretary or otherwise as occasion may require in the
administration of the business and affairs of the Company.
     (d) Treasurer. The Treasurer shall have charge of and be responsible for
all funds, securities, receipts and disbursements of the Company, and shall
deposit, or cause to be deposited, in the name of the Company, all moneys or
other valuable effects in such banks, trust companies or other depositories as
shall, from time to time, be selected by or under authority of the Member; if
required, he shall give a bond for the faithful discharge

5



--------------------------------------------------------------------------------



 



of his duties, with such surety or sureties as the Member may determine; he
shall keep or cause to be kept full and accurate records of all receipts and
disbursements in books of the Company and shall render to the Member or the
President, whenever requested, an account of the financial condition of the
Company (as if the Company were a Delaware corporation); and, in general, he
shall perform all the duties incident to the office of treasurer of a company,
and such other duties as may be assigned to him by the Member or the President
or as may be provided by law.
     (e) Controller. The Controller shall be the chief accounting officer of the
Company. He shall keep full and accurate accounts of the assets, liabilities,
commitments, receipts, disbursements and other financial transactions of the
Company; shall cause regular audits of the books and records of account of the
Company and supervise the preparation of the Company’s financial statements;
and, in general, he shall perform the duties incident to the office of
controller of a company (as if the Company were a Delaware corporation) and such
other duties as may be assigned to him by the Member or the President or as may
be provided by law. If no Controller is elected by the Member, the Treasurer
shall perform the duties of the office of controller.
     (f) Tax Officer. The Tax Officer shall have the authority to sign or
execute on behalf of this Company any federal, foreign, Indian, state or local
tax return or report, claim for refund of taxes, extension of a statute of
limitation, administrative tax appeals filings and any other document relating
to this Company’s tax responsibilities.
ARTICLE VII
TRANSFERS OF COMPANY INTERESTS
     SECTION 7.01. Transfers. The Member may, directly or indirectly, sell,
assign, transfer, pledge, hypothecate or otherwise dispose of all or any part of
its Interest. Any Person acquiring the Member’s Interest shall be admitted to
the Company as a substituted Member with no further action being required on the
part of the Member.
ARTICLE VIII
DISSOLUTION AND TERMINATION
     SECTION 8.01. Dissolution. The Company shall be dissolved and its business
wound up upon the decision made at any time by the Member to dissolve the
Company, or upon the occurrence of any event of dissolution under the Act.
     SECTION 8.02. Liquidation. Upon dissolution, the Company’s business shall
be liquidated in an orderly manner. The Member shall wind up the affairs of the
Company pursuant to this Agreement and in accordance with the Act, including,
without limitation, Section 18-804 thereof.

6



--------------------------------------------------------------------------------



 



     SECTION 8.03. Distribution of Property. If in the discretion of the Member
it becomes necessary to make a distribution of Company property in kind in
connection with the liquidation of the Company, such property shall be
transferred and conveyed to the Member subject to Section 18-804 of the Act.
ARTICLE IX
INDEMNIFICATION
     SECTION 9.01. General. Except to the extent expressly prohibited by the
Act, the Company shall indemnify each Person made or threatened to be made a
party to any action or proceeding, whether civil or criminal, by reason of the
fact that such Person or such Person’s testator or intestate is or was a member
or officer of the Company, against judgments, fines (including excise taxes
assessed on a Person with respect to an employee benefit plan), penalties,
amounts paid in settlement and reasonable expenses, including attorneys’ fees,
actually and necessarily incurred in connection with such action or proceeding,
or any appeal therefrom; provided that no such indemnification shall be made if
a judgment or other final adjudication adverse to such Person establishes that
his conduct did not meet the then applicable minimum statutory standards of
conduct; and provided, further, that no such indemnification shall be required
in connection with any settlement or other non-adjudicated disposition of any
threatened or pending action or proceeding unless the Company has given its
prior consent to such settlement or such other disposition, which consent shall
not be unreasonably withheld.
     SECTION 9.02. Reimbursement. The Company shall advance or promptly
reimburse, upon request, any Person entitled to indemnification hereunder for
all expenses, including attorneys’ fees, reasonably incurred in defending any
action or proceeding in advance of the final disposition thereof upon receipt of
an undertaking by or on behalf of such Person (in form and substance
satisfactory to the Company) to repay such amount if such Person is ultimately
found not to be entitled to indemnification or, where indemnification is
granted, to the extent the expenses so advanced or reimbursed exceed the amount
to which such Person is entitled; provided that such Person shall cooperate in
good faith with any request by the Company that common counsel be utilized by
the parties to an action or proceeding who are similarly situated unless to do
so would be inappropriate due to actual or potential conflicts of interest
between or among such parties; and provided, further, that the Company shall
only advance attorneys’ fees in respect of legal counsel approved by the
Company, such approval not to be unreasonably withheld.
     SECTION 9.03. Availability. The right to indemnification and advancement of
expenses under this provision is intended to be retroactive and shall be
available with respect to any action or proceeding which relates to events prior
to the effective date of this provision.
     SECTION 9.04. Indemnification Agreement. The Company is authorized to

7



--------------------------------------------------------------------------------



 



enter into agreements with any of its members or officers extending rights to
indemnification and advancement of expenses to such Person to the fullest extent
permitted by applicable law, but the failure to enter into any such agreement
shall not affect or limit the rights of such Person pursuant to this provision.
     SECTION 9.05. Enforceability. In case any provision in this Article IX
shall be determined at any time to be unenforceable in any respect, the other
provisions shall not in any way be affected or impaired thereby, and the
affected provisions shall be given the fullest possible enforcement in the
circumstances, it being the intention of the Company to provide indemnification
and advancement of expenses to its members and officers, acting in such
capacities, to the fullest extent permitted by law.
     SECTION 9.06. No Amendments. No amendment or repeal of this provision shall
apply to or have any effect on the indemnification of, or advancement of
expenses to, the Member or any officer of the Company for, or with respect to,
acts or omissions of such Member or officer occurring prior to such amendment or
repeal.
     SECTION 9.07. Not Exclusive. The foregoing shall not be exclusive of any
other rights to which the Member or any officer may be entitled as a matter of
law and shall not affect any rights to indemnification to which Company
personnel other than the Member or officers may be entitled by contract or
otherwise.
ARTICLE X
MISCELLANEOUS
     SECTION 10.01. Amendments and Consents. This Agreement may be modified or
amended only by the Member.
     SECTION 10.02. Benefits of Agreement. None of the provisions of this
Agreement shall be for the benefit of or enforceable by any creditor of the
Company or the Member.
     SECTION 10.03. Integration. This Agreement constitutes the entire agreement
pertaining to the subject matter hereof and supersedes all prior and
contemporaneous agreements in connection therewith. No covenant, representation
or condition not expressed in this Agreement shall affect, or be effective to
interpret, change or restrict, the express provisions of this Agreement.
     SECTION 10.04. Headings. The titles of Articles and Sections of this
Agreement are for convenience only and shall not be interpreted to limit or
amplify the provisions of this Agreement.
     SECTION 10.05. Counterparts. This Agreement may be executed in multiple
counterparts, each of which shall be deemed an original and all of which, taken
together,

8



--------------------------------------------------------------------------------



 



shall constitute one and the same instrument, which may be sufficiently
evidenced by one counterpart.
     SECTION 10.06. Severability. Each provision of this Agreement shall be
considered separable and if for any reason any provision or provisions hereof
are determined to be invalid and contrary to any existing or future law, such
invalidity shall not impair the operation of or affect those portions of this
Agreement, which are valid.
     SECTION 10.07. Applicable Law. This Agreement shall be construed in
accordance with, and governed by, the laws of the State of Delaware, without
regard to its conflict of law principles.
     SECTION 10.08. Security. For purposes of providing for transfer of,
perfection a security interest in, and other relevant matters related to, a
membership interest in the Company, each membership interest in the Company
shall be deemed to be a ‘security’ subject to the rules set forth in Chapters 8
and 9 of the Texas Uniform Commercial Code and any similar Uniform Commercial
Code provision adopted by the States of New York or Delaware or any other
relevant jurisdiction.
     IN WITNESS WHEREOF, this First Amended & Restated Limited Liability Company
Agreement has been duly executed by El Paso Pipeline Partners Operating Company,
L.L.C., effective as of the 1st day of August, 2011.

            EL PASO PIPELINE PARTNERS
COMPANY, L.L.C. OPERATING
      By:   /s/ John J. Hopper         John J. Hopper        Vice President and
Treasurer     

9



--------------------------------------------------------------------------------



 



Exhibit A
Percentage Interests
Percentage Interest
Member:
El Paso Pipeline Partners Operating Company, L.L.C.
                                                   
                                                    100%
1001 Louisiana Street
Houston, Texas 77002

10